Citation Nr: 1637848	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, with limitation of flexion, on an extraschedular basis, currently rated as 10 percent disabling prior to February 24, 1997, as 20 percent from February 24, 1997, to June 5, 2002, and as 30 percent from June 5, 2002.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 9, 2009.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a February 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's right knee claim was remanded by the Board for additional development in February 1998, April 2000, July 2003, and April 2004.  In April 2005, the Board denied a disability rating greater than 10 percent for the Veteran's right knee disability. 

The Veteran appealed the April 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  An August 2006 Joint Motion for Remand requested that the April 2005 Board decision be vacated and the matter remanded to the Board.  The Court granted the motion and the case was returned to the Board. 

In December 2007, the Board remanded the case for evidentiary and procedural development in accordance with the August 2006 Joint Motion for Remand and the Order of the Court.  In October 2009, the Board found that the requested development had been sufficiently completed for the Board to review the schedular rating.  The Board reviewed the appeal for a rating in excess of 10 percent and denied a schedular rating in excess of 10 percent. 

The Veteran appealed to the Court pursuant to a Joint Motion for Remand (JMR) and, in March 2010, the Court remanded the matter to the Board. 

The October 2009 Board decision had also remanded consideration of an extraschedular rating to the agency of original jurisdiction (AOJ).  A December 2010 Board decision adjudicated the schedular ratings for the right knee disability and again remanded the issue of consideration of an extraschedular rating.  That decision also remanded the issue of entitlement to TDIU.

However, prior to the December 2010 Board decision, a November 2009 rating decision had granted a TDIU from May 5, 2009.  In March 2010 the Veteran submitted a notice of disagreement with this decision.  A November 2011 rating decision determined that the November 2009 rating decision contained clear and unmistakable error (CUE) in assigning the effective date of May 5, 2009; an effective date of January 9, 2009 was assigned for the TDIU award.  The Veteran continues to contend that TDIU is warranted prior to that date.

In February 2016, the Board remanded the claims to afford the Veteran the opportunity to appear at a hearing before a representative of the Board.  The Veteran testified at a hearing before the undersigned at a hearing in April 2016.  A transcript of the hearing has been associated with the electronic claims file.  

Following the April 2016 Board hearing, the Veteran submitted additional evidence.  No subsequent adjudication by the RO was undertaken, but this is not necessary because in a May 2016 filing the Veteran's attorney representative specifically waived initial review of all submitted evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The record reflects that the Veteran has not required frequent hospitalization for his service-connected right knee disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned schedular ratings; further, there is no indication in the record that the average industrial impairment from the right knee disability is in excess of that contemplated by the currently assigned ratings.

2.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that for the period from May 2, 2005, but no earlier, his service-connected disabilities prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An extraschedular rating for service-connected right knee arthritis, with limitation of flexion, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Code (DC) 5010-5260 (2015).

2.  The criteria for entitlement to TDIU on a schedular basis have been met from May 2, 2005.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in April 2004, July 2007, and January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the  VLJ clarified the issues, explained the concepts at issue, and explored the possibility of outstanding evidence.  The case was held open for 60 days so as to provide the Veteran an opportunity to cure any potential evidentiary defect.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been associated, to the extent possible.  The Board acknowledges that the Veteran filed for disability benefits with the Social Security Administration (SSA) and that no attempts have been made to associate any existing records with the claims file.  That said, the evidence indicates that the claim to SSA was outside of the applicable appellate time period of the TDIU claim and that the extraschedular right knee claim would not be affected by the introduction of additional SSA records.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, multiple VA and QTC examinations are of record that adequately address one or both issues on appeal.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the April 2016 Board hearing and the consideration of whether referral of the right knee issue for extraschedular consideration was accomplished in a November 2011 Supplemental Statement of the Case (SSOC), the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an Extraschedular Rating

In a decision dated in December 2010, on a schedular basis the Board granted entitlement to a 30 percent rating from June 5, 2002; granted a 20 percent rating from February 24, 1997, to June 5, 2002; and denied a rating greater than 10 percent prior to February 24, 1997, for the Veteran's service-connected right knee arthritis, with limitation of flexion.  In that decision, the Board again remanded the issue of an extraschedular rating for consideration of the applicability of a referral to the appropriate officials pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran did not appeal the Board's decision regarding the schedular rating.  Therefore, the issue of whether the Veteran is entitled to an increased schedular rating for the service connected right knee disability is not currently before the Board.  The sole issue now before the Board is whether his disability picture is so unusual as to warrant entitlement to an extraschedular rating.

Subsequent to the Board's December 2010 remand of the issue of entitlement to an extraschedular rating, the Court has set forth a three-step analysis that provides guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate and no referral is required.

In the second step of the inquiry, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service, for completion of the third step, i.e., a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Disability ratings are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a). The Veteran's right knee arthritis, with limitation of flexion, is rated under 38 C.F.R. § 4.71a. 

As noted, the Veteran currently is rated at 10 percent prior to February 24, 1997, at 20 percent from February 24, 1997, to June 5, 2002, and at 30 percent from June 5, 2002.  The ratings are assigned pursuant to DC 5010-5260.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  The Veteran also is separately rated for right knee instability under DC 5257 and for limitation of right knee extension under DC 5261.  

DC 5010 provides that traumatic arthritis is to be rated under DC 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

A January 1996 record showed right knee range of motion from 10 to 120 degrees.  The Veteran walked with a cane and used pain medication.  A May 1996 treatment record showed passive range of motion from 0 to 90 degrees, without indication of active ranges of motion.  

A February 24, 1997, joint examination showed right knee range of motion from 10 to 30 degrees.  There was no effusion, ligaments were normal, and there was no pain to patellar pressure.  He was walking with a cane.  

The Veteran had demonstrated right knee instability in December 1997 and September 1998, but October 1998 and April 1999 private treatment records showed no evidence of instability.  During June 2002 and May 2003 VA examinations of the right knee there was no evidence of instability.  

At the June 5, 2002, VA examination the Veteran's range of motion was from 10 to 95 degrees with pain and guarding.  The precise onset of pain during the range of motion was not noted and, as such, the December 2010 Board decision afforded the Veteran the benefit of the doubt and assigned a 30 percent rating, the highest available for limitation of flexion, as well as a 10 percent rating for limitation of extension to 10 degrees.  During a May 2003 VA examination, the Veteran refused to undergo range of motion testing due to pain, but was able to flex his right knee to 65 degrees when sitting on the end of the examination table.  

The Veteran was afforded a QTC examination for his knees in August 2007.  The Veteran reported constant pain, weakness, inability to stand for long periods, constant stiffness, intermittent swelling, giving way, and lack of endurance.  
In April 2008, the Veteran indicated that his braces were helping, but that he would like to get a cane.  By June 2008, medical records indicated the use of a cane, but normal muscle tone.  The Veteran's private and VA treatment records document ongoing problems with the right knee, with symptoms of severe pain, stiffness, weakness, swelling, limited motion, and instability.  The pain affected his activities of daily living and his ability to sleep, walk, and stand.  He had associated falls due to instability.

The Veteran was afforded a VA examination in July 2008 for the right knee.  He reported constant right knee pain and a walking tolerance of 100 yards.  The Veteran indicated that he used a brace, but was not wearing the brace at the time of examination.  He also claimed to use a cane.  Getting up in the morning was difficult, due to pain, but within a few minutes the pain would become tolerable.  He was able to dress himself and perform activities of daily living.  The Veteran did not report flare-ups of pain.  He stopped working in 2006 due to kidney surgery and since that time had only worked a temporary job in customer service.  Following examination, the examiner indicated that the right knee problem had progressed over the years and had reached the point where there was significant pain and range of motion from 10 to 60 degrees.

In a February 2009 statement, the only symptom the Veteran discussed with respect to his right knee was severe pain that was treated with medication.

An August 2009 QTC examination for the knees showed an abnormal gait, with decreased weight on the knees.  There was incoordination secondary to knee pain.  The Veteran required a brace for his knees, a cane, corrective shoes, and a rolling walker.  There was unsteadiness of gait and incoordination caused by knee pain.  There was no ankylosis of the knees.  Range of motion and stability testing could not be completed due to knee pain.  The Veteran indicated that he could not walk or stand for long periods due to knee pain.

May 2011 x-rays showed moderate tricompartmental arthritis.

During his April 2016 Board hearing, the Veteran reported that his primary right knee symptoms were pain, arthritis, and instability.  When asked if there were other symptoms not contemplated in his current ratings he continued to discuss pain as being his primary symptom.  The Veteran's fiancé also discussed stiffness and locking.

The Board finds that the preponderance of the evidence is against assigning an extraschedular rating for any period on appeal.  The medical evidence shows that the Veteran's service-connected right knee disability is manifested primarily by limitation of motion, instability, and pain.  The Veteran is rated under DCs 5010-5260 and 5261 for the pain and limitation of motion and under DC 5257 for the instability of the right knee.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the DCs specifically address limitation of motion due to pain and/or instability of the knee joint.  The Board recognizes that the Veteran has certain sleep problems due to the right knee pain; however, the current ratings contemplate limitation of activities due to pain and, similar to activities limited due to painful motion, the Board finds that the above ratings fully contemplate other activities affected by pain and related problems.  During the April 2016 Board hearing the Veteran was asked about additional symptoms and complications in addition to the foregoing, but neither he nor his attorney representative discussed any symptoms not contemplated by the rating criteria.

The record reflects that the Veteran has not required frequent hospitalization for the service-connected right knee problems and that the manifestations of the disability are not in excess of those contemplated by the assigned ratings.  Further, there is no indication in the record that the average industrial impairment from his right knee disability would be in excess of that contemplated by the assigned rating.  As noted, the Veteran has consistently reported symptomatology fully contemplated by the assigned rating, which is intended to take into account decreased industrial functioning.  Moreover, the Veteran's combined service-connected disabilities have been found to warrant entitlement to TDIU from May 2, 2005, herein.  As such, his decreased industrial functioning has been fully compensated for that time period.  As will be discussed in greater detail below, the lay and medical evidence indicates that prior to that time he was able to adequately function in a work setting.  As such, although the Veteran has certain right knee symptoms such as pain, limitation of motion, instability and weakness, these problems are fully contemplated and compensated in his current right knee disability ratings.

Because the preponderance of the evidence is against the claim for an extraschedular rating for the right knee arthritis disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Entitlement to TDIU Prior to January 9, 2009

The Veteran argues that entitlement to TDIU is warranted from May 2, 2005, the date that he met the schedular requirements for TDIU.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU is in effect for the period from January 9, 2009.  For the period prior to January 9, 2009, the Veteran was service-connected for achalasia, rated as 30 percent disabling; traumatic arthritis of the right knee with limitation of flexion, rated as 20 percent disabling from February 24, 1997, and as 30 percent disabling from June 5, 2002; instability of the right knee, rated as 10 percent disabling prior to January 9, 2009; degenerative arthritis of the left knee, rated as 20 percent disabling from May 2, 2005; and limitation of right knee extension, rated as 10 percent disabling from November 21, 1995.  The combined disability rating was 60 percent from February 24, 1997, and 70 percent from May 2, 2005, to January 9, 2009.  As noted, to meet the requirement of "one 60 percent disability," disabilities of one or both extremities will be combined.  Thus, the Veteran's lower extremity disabilities meet the standard for a single 60 percent disability and meet the percentage rating standards for TDIU from May 2, 2005.  Prior to that date, the Veteran did not meet the percentage requirements for TDIU.  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran was afforded a QTC examination for his knees in August 2007.  The Veteran reported constant pain, weakness, inability to stand for long periods, constant stiffness, intermittent swelling, giving way, and lack of endurance.  

March 2007, June 2007, and January 2008 statements from the Veteran's fiancé indicated that he was having problems maintaining employment due to constant pain in the right knee and having to stand for long periods of time and a lack of skills that would permit him to work in other environments.  In a July 2007 statement, the Veteran indicated that his knee problems prevented permanent work and that he had to travel to multiple cities and states in search of temporary jobs.  In a March 2008 statement, the Veteran indicated that he had problems maintaining permanent employment because his knee and other disabilities made him too much of an insurance risk.  As such, he was forced to work various temporary jobs, of which he had had many.  

In April 2008, the Veteran had functional range of motion of the extremities without edema.

The Veteran was afforded a VA examination in July 2008 for the right knee.  He reported constant right knee pain and a walking tolerance of 100 yards.  The Veteran indicated that he used a brace, but was not wearing the brace at the time of examination.  He also claimed to use a cane.  Getting up in the morning was difficult, due to pain, but within a few minutes the pain would become tolerable.  He was able to dress himself and perform activities of daily living.  The Veteran did not report flare-ups of pain.  He stopped working in 2006 due to kidney surgery and since that time had only worked a temporary job in customer service.  Following examination, the examiner indicated that the right knee problem had progressed over the years and had reached the point where there was significant pain and range of motion from 10 to 60 degrees.  X-rays showed mild to moderate arthritis.

The Veteran filed a claim for entitlement to TDIU in May 2009.  Therein, he indicated that he had last worked in 2006 at a temp agency.

A June 2009 QTC examination for the throat included complaints of weight loss, upset stomach, heartburn, acid indigestion, difficulty swallowing, food and liquid regurgitation, muscle spasm, and breathing problems.  He was only able to eat generally soft foods.  He sometimes experienced choking, nausea, and sick feelings.  There also were vocal changes and difficulty talking.  These problems resulted in functional impact due to difficulty eating in public places, taking and communicating due to coughing and difficulty breathing, and problems with certain physical activities and sports.

An August 2009 QTC examination for the knees showed an abnormal gait, with decreased weight on the knees.  There was incoordination secondary to knee pain.  The Veteran required a brace for his knees, a cane, corrective shoes, and a rolling walker.  There was unsteadiness of gait and pain caused by both knees and nonservice-connected back disability.  There was no ankylosis of the knees.

In May 2016, the Veteran submitted earning statements that indicated he earned $12,255.60 in 2005, $6,001.15 in 2006, $10,757.79 in 2007, $10,039.05 in 2008, and $8,100.00 in 2009.

During his April 2016 Board hearing, the Veteran and his representative discussed how other than in 2005 his earnings were not above the poverty level and that they were only slightly over in 2005, but did not constitute substantial employment.  The Veteran described applying for full-time jobs in 2005, but because of his VA medical appointments he had to do a lot of part-time and temporary work.  Even with the temporary nature of these jobs he still missed work due to knee pain and swallowing problems.  On multiple occasions he would have regurgitation issues that his employers took to be sickness and he was let go from the job or told to go home.  The Veteran and his fiancé also discussed his achalasia, which caused problems getting ready for work in the morning because it took a long time to swallow his pain medication.  The Veteran had problems driving due to his knees cramping and locking.  The Veteran estimated that he had about 50 jobs between 2005 and 2009.  

In support of his claim, the Veteran submitted an April 2016 Vocational Assessment signed by a private vocational rehabilitation consultant.  The assessment discussed the Veteran's use of bilateral hinged knee braces since 2007, the use of a cane, and ongoing pain, instability, and limited motion in the knees.  The Veteran worked as a police officer for 15 years after service and thereafter in temporary positions as security guard, light assembler, kitchen worker, and light cleaner "until 2005 when his earnings records indicate that he was unable to work in any substantial gainful occupation on a consistent basis."  The Veteran continued to work in "various short-term, part-time jobs through 2008, when he could no longer continue to perform any type of job within the general labor market."  Based on various factors that included the Veteran's level of education and training, level of academic skills, work experience, and level of functional capacity, the consultant opined that the Veteran "has not been able to engage in any substantial gainful occupation since 2006."  She believed that the Veteran was unable to perform any sedentary substantial gainful occupation within the general labor market.

In light of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran was unable to secure or maintain substantially gainful employment from May 2, 2005, and, as such, entitlement to TDIU is warranted from that date.  As noted above, this is the first date when he met the schedular requirements for TDIU.  The Board recognizes that the Veteran was able to work enough hours to earn above the poverty line for the year 2005, but based on his testimony regarding the number of jobs he had during that period, the Board will afford him the benefit of the doubt that he had substantial difficulty following a substantially gainful occupation due to his service-connected disabilities during that time period.  The April 2016 vocational assessment supports a finding of unemployability for the period from 2006.

The Board concludes that entitlement to TDIU is not warranted prior to that date.  The Board recognizes that from as early as a July 1996 RO hearing the Veteran reported that he was having work difficulties and was unable to work in construction or security due to his knee problems.  That said, subsequent records indicate that the Veteran did continue to work in various jobs for many years thereafter.  His attorney representative has specifically argued that entitlement to TDIU is warranted only from May 2, 2005.  Moreover, the April 2016 private vocational assessment concluded only that the Veteran was unable to secure and follow a substantially gainful occupation from 2006.  As discussed in the above increased rating section, there is conflicting evidence of knee instability for the period prior to May 2, 2005, and ranges of motion of each knee were somewhat limited.  During this time period there were no allegations that his throat problems adversely affected his ability to work.  As such, the Board does not find that he was unable to secure and follow a substantially gainful occupation prior to May 2, 2005.


ORDER

Entitlement to an increased rating for right knee arthritis, with limitation of flexion, on an extraschedular basis, currently rated as 10 percent disabling prior to February 24, 1997, as 20 percent from February 24, 1997, to June 5, 2002, and as 30 percent from June 5, 2002, is denied.

Entitlement to TDIU is granted from May 2, 2005, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


